                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                             Criminal No. 5:15-CR-76-BO
                              Civil No. 5:18-CV-167-BO


CHRISTIAN G. RHODES,                          )
                                              )
                     Petitioner,              )
                                              )
         v.                                   )                       ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                     Respondent.              )




          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. ThisJ..- day of July, 2019.




                                              ~~~
                                               CHIEF UNITED STATES DISTRICT JUDGE
